              Case 2:21-cv-00104-JLR Document 13 Filed 07/26/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          ROBERT JOSEPH LUMPKIN,                         CASE NO. C21-0104JLR-DWC

11                                Plaintiff,               ORDER ADOPTING REPORT
                   v.                                      AND RECOMMENDATION
12
            J. DEROCHE, et al.,
13
                                  Defendants.
14

15          Before the court is United States Magistrate Judge David W. Christel’s report and

16   recommendation (“R&R”) recommending that the court dismiss pro se Plaintiff Robert

17   Joseph Lumpkin’s 42 U.S.C. § 1983 complaint without prejudice. (R&R (Dkt. # 12).)

18   Magistrate Judge Christel recommends dismissal because Mr. Lumpkin has failed to file

19   a proper application to proceed in forma pauperis (“IFP”); to respond to multiple letters

20   regarding deficiencies in his IFP applications; and to pay the filing fee for this matter.

21   (Id. at 2; see generally Dkt.) Mr. Lumpkin has not filed objections to Magistrate Judge

22   Christel’s R&R. (See generally Dkt.)


     ORDER - 1
             Case 2:21-cv-00104-JLR Document 13 Filed 07/26/21 Page 2 of 2




 1         Having reviewed the R&R, the record, and the applicable law, the court ADOPTS

 2   the R&R (Dkt. # 12) and DISMISSES this action without prejudice.

 3         Dated this 26th day of July, 2021.

 4

 5                                                A
                                                  JAMES L. ROBART
 6
                                                  United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
